                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


JUSTIN B. ANDERSON,

                             Petitioner,

v.                                                  CIVIL ACTION NO. 2:19-cv-00194

JOE COAKLEY,
      Warden,

                             Respondent.



                                            ORDER


       Before the Court is Petitioner’s pro se Petition for Writ of Habeas Corpus under 28 U.S.C.

§ 2241. (ECF No. 2.) By standing order entered on March 20, 2019, (ECF No. 3), this action

was referred to United States Magistrate Judge Cheryl A. Eifert for submission of proposed

findings and a recommendation for disposition (“PF&R”). Magistrate Judge Eifert filed her

PF&R on August 5, 2019, recommending that this Court dismiss, without prejudice, Petitioner’s

petition for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). (ECF No. 6.)

       The Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the PF&R to which no objections

are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file timely objections

constitutes a waiver of de novo review and Petitioner’s right to appeal this Court’s order. 28

U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United

States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). In addition, the Court need not conduct a de
novo review when a party “makes general and conclusory objections that do not direct the Court

to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       Objections to the PF&R in this case were due on August 22, 2019. (ECF No. 6.) To date,

Petitioner has failed to submit any objections in response to the PF&R, thus constituting a waiver

of de novo review and Petitioner’s right to appeal this Court’s order.

       Accordingly, the Court ADOPTS the PF&R, (ECF No. 6), in full and DISMISSES

WITHOUT PREJUDICE Petitioner’s pro se Petition for Writ of Habeas Corpus, (ECF No. 2).

The Court further dismisses this matter and DIRECTS the Clerk to remove this action from the

docket of the Court.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:         August 29, 2019
